            Case 3:17-cr-00518-WHO Document 45 Filed 03/07/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

 Date: March 7, 2019                 Time: 5 minutes             Judge: WILLIAM H. ORRICK
                                     2:24 p.m. to 2:29 p.m.

 Case No.: 17-cr-00518-WHO-1         Case Name: UNITED STATES v. Denson

Attorney for Plaintiff:      Sheila Armbrust
Attorney for Defendant:      Jodi Linker
                             Defendant Tahren Denson – present, O/R

  Deputy Clerk: Jean Davis                           Court Reporter: Vicki Eastvold
  Interpreter: n/a                                   Probation Officer: Alton Dural


                                          PROCEEDINGS

Parties appear for status conference regarding Ms. Denson’s progress on supervised release. She has
been testing negative for drug use, working long hours at more than one job, and generally doing well.
There is some concern that her work schedule is interfering with her attention to treatment. She was
terminated from her therapy program because she missed two appointments. Her living environment is
also somewhat concerning due to use of marijuana by others in the residence.


CASE CONTINUED TO: June 27, 2019 at 1:30 p.m. for further Status Conference
